Case 6:18-cv-00308-ADA Document 55-11 Filed 03/13/19 Page 1 of 4




    EXHIBIT 10
            Case 6:18-cv-00308-ADA Document 55-11 Filed 03/13/19 Page 2 of 4

                                                                                  




                                                                                   
Filter jobs by:    All Departments            and   Austin, Texas




      Senior Software Automation Engineer
      Platform Business | Austin, Texas




      Platform Engineering Manager A/B Testing
      Software Engineering | Austin, Texas




      Sr. QA Engineer New Products
      Software Engineering | Austin, Texas




      Sr. Software Engineer in Test, Ad Platform
      Software Engineering | Austin, Texas
           Case 6:18-cv-00308-ADA Document 55-11 Filed 03/13/19 Page 3 of 4


     Sr. Software Engineer, Application Framework
     Software Engineering | Austin, Texas




     Sr. Software Engineer, Native UI
     Software Engineering | Austin, Texas




     Sr. Software Engineer, New Products
     Software Engineering | Austin, Texas




                               Stay updated on news and oﬀers
                                    Enter your email address
                                                               




                                                            




Roku experience


Products
                                                              




                                                                              

                                                                              
              Case 6:18-cv-00308-ADA Document 55-11 Filed 03/13/19 Page 4 of 4

Support                                                                                                                        
Company                                                                                                                        
Partners                                                                                                                       



                                           © 2019 Ro ku, Inc. All rights reserved.


   Site Map | Privacy po licy | Terms o f use | Dispute Reso lutio n | Trademark guidelines | Legal | Abo ut Ads & Co o kies


                                                  United States (change)
